DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 27 September 2022 to the previous Office action dated 28 March 2022 is acknowledged. Pursuant to amendments therein, claims 1, 5-6, 8, 10-11, 13, 20, 26, 31, 44-45, 67-68, 76-77, 94, 101, and 104-106 are pending in the application.
	The objection to the drawings made in the previous Office action is withdrawn in view of applicant’s submission of an acceptable replacement drawing sheet.
	The claim objections made in the previous Office action are withdrawn in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments.
	The rejection under 35 U.S.C. 102 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Drawings
The drawings were received on 27 September 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 10-11, 13, 20, 26, 31, 44-45, 67-68, 76-77, 94, 101, and 104-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spallitta (WO 2015/195928 A1; published 23 December 2015; of record) in view of Snorrason (US 2007/0287733 A1; published 13 December 2007).
Spallitta discloses a method of treating a skin affliction comprising a step of orally-administering or topically-applying to an individual having the skin affliction an acetylcholinesterase inhibitor in a dosage sufficient to inactivate demodex brevis and/or demodex folliculorum mites from hair follicles and/or skin of the individual, resulting in amelioration or cessation of the manifestations of allergic (i.e., immune) and/or vasomotor responses to the mites that cause symptoms and signs of the skin affliction in the individual (claim 1) wherein the skin affliction is psoriasis (i.e., an autoimmune disease affecting the epidermis) (claim 6) wherein the acetylcholinesterase inhibitor is efficiently transported into the epidermis or a subdermal region upon contact with said hair follicles and/or skin of the individual (claim 3) wherein the acetylcholinesterase inhibitor is applied to the hair follicles and/or skin of the individual (claim 33) wherein the step of orally-administering or topically-applying the acetylcholinesterase inhibitor kills at least a portion of the demodex brevis and/or demodex folliculorum mites or renders at least a portion of the demodex brevis and/or demodex folliculorum mites unable to reproduce (claim 4) wherein the acetylcholinesterase inhibitor is naturally occurring (claim 14) wherein the topically-applied acetylcholinesterase inhibitor is formulated in a carrier lotion, cream, soap, wash, shampoo or gel (claim 20) wherein the concentration of the acetylcholinesterase inhibitor in the topically-applied lotion, cream, soap, wash, shampoo or gel is about 0.001 to 5 percent by weight (claim 21) wherein the dosage of the acetylcholinesterase inhibitor in the topically-applied lotion, cream, soap, wash, shampoo or gel is a lowest dose effective for killing the demodex mites (claim 24) wherein the topically-applied acetylcholinesterase inhibitor is applied to affected skin areas at least once and not more than twice daily for a period of about two to six weeks (claim 36) wherein the topically-applied acetylcholinesterase inhibitor is applied to the affected skin areas and/or to non-affected skin areas during a first application period, thereby killing and eliminating adult demodex brevis and/or demodex folliculorum mites from the hair follicles in the skin of the individual (claim 37) wherein the topically-applied acetylcholinesterase inhibitor is further applied to the affected skin areas and/or to non-affected skin areas during a second application period, thereby filling and eliminating from the hair follicles and/or skin of the individual demodex brevis and/or demodex folliculorum mites that have matured from a larval form and/or an egg form present on and/or in the skin during the first application period (claim 38) wherein the first application period and the second application period are separated by at least five but no more than ten days (claim 40) wherein the orally-administered acetylcholinesterase inhibitor is formulated as a prodrug or pharmaceutically acceptable salt (claim 53) wherein the allergic (i.e., immune) and/or vasomotor responses to the mites result from a presence of one or more bacteria associated with the mites in the hair follicles and/or skin of the individual (claim 55) wherein the elimination of the demodex brevis and/or demodex folliculorum mites from hair follicles and/or skin of the individual results in a reduction in population of one or more bacteria in the hair follicles and/or skin of the individual (claim 54) wherein the one or more bacteria comprise one or more bacteria from the genus staphylococcus or from the genus bacillus (claim 56) wherein the topically-applied active ingredient is applied to skin areas affected by the skin affliction and to skin areas not affected by the skin affliction (claim 60) wherein the acetylcholinesterase inhibitor is a carbamate (claim 8) wherein the carbamate is aldicarb, bendiocarb, bufencarb, carbaryl, carbendazim, carbetamide, carbofuran, carbosulfan, chlorbufam, chloropropham, ethiofencarb, formetanate, methiocarb, methomyl, oxamyl, phenmedipham, pinmicarb, pirimicarb, propamocarb, propham, or propoxur (claim 13) wherein the acetylcholinesterase inhibitor is selected from Carbamates, Physostigmin, Neostigmine, Pyridostigmine, Ambenonium, Demecarium, Rivastigmine, Phenanthrene derivatives, Galantamine, Caffeine, Piperidines, Donepezil, Tacrine or tetrahydroaminoacridine (ΤΗΑ'), Edrophonium, Huperzine A, Ladostigil, Ungeremine, and Lactucopicrin, or a derivative, prodrug or pharmaceutically acceptable salt thereof (claim 83) wherein the acetylcholinesterase inhibitor is an organophosphate selected from Echothiophate, Diisopropyl fluorophosphates, Cadusafos, Chlorpyrifos, Dichlorvos, Dimethoate, Metrifonate, Malathion and Parathion, or a derivative, prodrug or pharmaceutically acceptable salt thereof (claim 86) wherein the acetylcholinesterase inhibitor is metrifonate or dichlorvos (claim 88).
Although claim 6 of Spallitta lists 10 afflictions, one of which is psoriasis (i.e., an autoimmune disease), such disclosure of psoriasis in a list anticipates the claimed invention because the list of afflictions in claim 6 is directly related to the method of treating the skin afflictions in claim 1, and the list of 10 afflictions is not so large that the claimed combination would not have been immediately apparent to one of ordinary skill in the art.  See Purdue Pharma L.P. v. Epic Pharma, LLC, 811 F.3d 1345, 117 USPQ2d 1733, 1743 (Fed. Cir. 2016) (finding no impermissible "picking and choosing" with respect to anticipation rejection where reference's initial disclosure describes a controlled-release formulation without specifying particular therapeutic compound but reference also provides separate list of suitable therapeutic compounds because list is "directly related" to initial disclosure); Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 103 USPQ2d 1130, 1132-34 (Fed. Cir. 2012) (finding anticipation in the selection from among several categories of components for use in a composition of a "most suitable" flavoring agent from among a disclosed list of 23 flavoring agents and the selection of one of three "particularly preferred" but "nonessential" cooling agents, and noting that the question for purposes of anticipation is whether the number of categories and components in the prior art is so large that the claimed combination would not be immediately apparent to one of ordinary skill in the art).
Spallitta does not disclose a specific autoimmune disease as claimed.
Snorrason discloses topical treatment of skin diseases and skin problems using acetylcholinesterase inhibitors (abstract) wherein the skin diseases or problems include psoriasis (paragraph [0012]) and systemic sclerosis (paragraph [0015]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spallitta and Snorrason by treating a skin disease such as systemic sclerosis (i.e., an autoimmune disease) as in Snorrason using the method of treatment of administering an acetylycholinesterase inhibitor as in Spallitta, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to be able to treat a broader variety of diseases than just the diseases of Spallitta, given that both Spallitta and Snorrason are treatments using acetylycholinesterase inhibitors, and also given that both Spallitta and Snorrason include treatment of skin diseases such as psoriasis.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections made in the previous Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 15 July 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617